Case 8:20-cv-02917-TDC Document 2 Filed 10/09/20 Page 1 of 9

CNHiE

IN THE CIRCUIT COURT OF
PRINCE GEORGE’S COUNTY, MARYLAND
WILLIAM PRITCHARD, }
310 West Sunset Avenue
Greensboro, Maryland 21639 )
Plaintiff, )
V. ) Case No.: LAO - 4 0 y J

 

SSC LAUREL OPERATING CO., LLC )
D/B/A/ PATUXENT RIVER HEALTH &

 

REHABILITATION CENTER )
14200 Laurel Park Dr.
Laurel, Maryland 20707 )
Serve On: ) So
The Corporation Trust, Inc. “yu OSS
2405 York Road, Suite 201 ) Oe CBpy
Lutherville Timonium, Maryland 21093 Gob fs
) eS Se
Defendant. : . " 52,
) po ES est
- Le
COMPLAINT ~

 
 
 
 
  

  

COMES NOW William K. Pritchard, Sr. (“Plaintiff” or “Mr. Pritchard”), By afi ft Hp

his attorney, James L. Ellison, II, Esquire and the Law Office of Bennett & Ellison, ]
air

Rehabilitation Center (“Defendant”), and states the following:

THE PARTIES
1. Plaintiff is a resident of Greensboro, Maryland located in Caroline County,
Maryland.
2. Plaintiff was a former employee with Defendant and held the title “Maintenance

Supervisor.”

le
wt

—

JANN OS

ij

Case 8:20-cv-02917-TDC Document 2 Filed 10/09/20 Page 2 of 9

3. Defendant is a limited liability company located in Prince George’s County, in

which all the events complained herein took place.
JURISDICTION AND VENUE

4, At all relevant times, Defendant had a principal address of 14200 Laurel Park Dr.,

Laurel, Maryland 20707.
5. All events complained of herein took place in Prince George’s County, Maryland.
6. Jurisdiction and venue is proper as Defendant conducted business which is part of

the subject of this suit in Prince George’s County, Maryland.
FACTS COMMON TO ALL COUNTS

7. Plaintiff William Pritchard, Sr. was hired as a Maintenance Supervisor at
Defendant on or about February 11, 2016.

8. On or about January 19, 2016, Defendant emailed Mr. Pritchard a confirmation of
his employment, which included a salary of $68,000.00 per year. The offer specified that the
position was titled “Maintenance Supervisor for SSC Laurel Operating Company, LLC.”

9. The January 19, 2016 email was not a completely integrated statement of the
employment relationship, as it did not delineate all of the terms and conditions of Mr. Pritchard’s
employment relationship with Defendant.

10... Both Mr. Pritchard and Defendant understood that the salary was in compensation

for work weeks of forty (40) hours or less.

11. On or about February 19, 2019, Defendant emailed Mr. Pritchard an offer for a
pay increase for his same job title of “Maintenance Supervisor for SSC Laurel Operating

Company, LLC,” which included a salary of $71,000.00 per year.
we

cy

m

im

Case 8:20-cv-02917-TDC Document 2 Filed 10/09/20 Page 3 of 9

12. Again, this February 19, 2019, email was not a completely integrated statement of
the employment relationship, as it did not delineate all of the terms and conditions of Mr.
Pritchard’s employment relationship with Defendant.

13. Both Mr. Pritchard and Defendant still understood that the salary was in
compensation for work weeks of forty (40) hours or less.

14. While under the employ of defendant, the vast majority of Mr. Pritchard’s daily
duties included directly and primarily performing manual work for maintenance on the property
that he was assigned.

15. During his employment, Mr. Pritchard was at times provided with an assistant.

16. Mr. Pritchard did not have the authority to adjust the pay of his assistant and had
only one assistant assigned to him at a time.

17. Mr. Pritchard could only alter the hours of his assistant only with approval of
Defendant.

18. Mr. Pritchard did not have the authority to give appraisals or evaluations of his
assistant.

19. Mr. Pritchard did not handle grievances of his assistant.

20. Mr. Pritchard could not discipline his assistant without prior approval from
Defendant.

21. Mr. Pritchard was given a budget by Defendant and could not determine his own
budget.

22. Mr. Pritchard had the authority to hire his assistant without approval from

Defendant.
Case 8:20-cv-02917-TDC Document 2 Filed 10/09/20 Page 4 of 9

23. Mr. Pritchard did not have the authority to fire an assistant without the approval
of the Defendant.

24. Through the duration of his employment and with full knowledge of Defendant,
Mr. Pritchard continually worked over forty (40) hours per workweek.

25. Mr. Pritchard never received any compensated by Defendant for the extra hours
(all hours over forty (40) that he worked in a particular workweek).

26. On or about February 7, 2020, Mr. Pritchard sent an email to Defendant
complaining that he had not been paid for his additional hours that he worked for Defendant and
asked to be compensated in accordingly.

27. Onor about February 10, 2020, as a direct result of his complaint days prior,
Defendant fired Mr. Pritchard.

28. Despite numerous demands being made, Defendant has failed to pay and
continues to withhold wages due and any overtime pay due to Mr. Pritchard.

COUNT I
BREACH OF CONTRACT

29. Plaintiff hereby incorporates Paragraphs | through 28 as though fully restated
herein.

30. | Defendant offered Mr. Pritchard a position as Maintenance Supervisor in SSC
Laurel Operating Co., LLC.

31. The offer was memorialized in writing in letters on or about January 19, 2016 and

February 19, 2019.

32. Mr. Pritchard accepted Defendant’s offer to work as a Maintenance Supervisor in

which salary of $68,000.00 and $71,000.00 respectively would be paid.
rae)

vr}
"be

Tl

eo
Naat

Case 8:20-cv-02917-TDC Document 2 Filed 10/09/20 Page 5 of 9

33. It was also understood that the salary was in compensation for work weeks of
forty (40) hours or less.

34. | Upon the instruction from and with the full knowledge of Defendant, Mr.
Pritchard consistently worked beyond forty (40) hours per workweek throughout the duration of
his employment.

35. Defendant breached the employment contract by refusing to pay Mr. Pritchard
wages for the extra hours worked during Mr. Pritchard’s employment.

36. Asadirect and proximate result of Defendant’s breach, Mr. Pritchard has incurred
damages in lost wages and incurred attorney’s fees.

WHEREFORE, Plaintiff prays for relief as more fully set forth below.

COUNT II
FAILURE TO PAY OVERTIME WAGES
Md. Code Ann., Lab. & Empl. §§ 3-415 & 420

37. Plaintiff hereby incorporates Paragraphs | through 28 as though fully restated
herein.

38. Md. Code Ann., Lab. & Empl. §§ 3-415 & 420 requires that an employee who
works more than forty (40) hours in a one-week period is entitled to one and one-half times their
hourly wage.

39. Defendant is not exempt from the overtime payment requirements as they do not
qualify for any exempt category enumerated in Md. Code Ann., Lab. & Empl. § 3-415.

40. | On many occasions during his employment for Defendant, Mr. Pritchard worked

for periods exceeding forty (40) hours in one-week periods.

41. Defendant failed to pay Mr. Pritchard any overtime wages to compensate him for

his time.
Case 8:20-cv-02917-TDC Document 2 Filed 10/09/20 Page 6 of 9

42. Defendant violated Mr. Pritchard’s right to fair wages as required by the
Maryland Code.

43. Pursuant to the Labor and Employment Article of the Maryland Code Section 3-
507.2, in an action for unpaid wages, an employee may recover against their employer the
amount of unpaid wages, plus treble damages, attorney’s fees, and costs.

44. _Asaresult of these actions, Mr. Pritchard has suffered lost wages.

WHEREFORE, Plaintiff prays for relief as more fully set forth below.

COUNT Hl
FAILURE TO PAY OVERTIME WAGES
Fair Labor Standards Act, 29 U.S.C. § 207

45. Plaintiff hereby incorporates Paragraphs 1 through 28 as though fully restated
herein.

46. 29U.S.C. § 207 requires that an employee who works more than forty (40) hours
in a one-week period is entitled to an overtime rate of one and one-half times their hourly wage.

47. Defendant is not exempt from the overtime payment requirements as they do not
qualify for any exempt category enumerated in 29 U.S.C. § 207.

48. On many occasions during his employment for Defendant, Mr. Pritchard worked
for periods exceeding forty (40) hours in one-week periods.

49. Defendant failed to pay Mr. Pritchard any overtime wages to compensate him for
his time.

50. Defendant violated Mr. Pritchard’s right to overtime wages as required by the

United States Code.
Tanwy

a

Case 8:20-cv-02917-TDC Document 2 Filed 10/09/20: Page 7 of 9

51. Under 29 U.S.C. § 216 of the Fair Labor Standards Act of the United States Code,
in an action for unpaid wages, an employee may recover against their employer the amount of
unpaid wages, plus treble damages, attorney’s fees, and costs.

52. As a result of these actions, Mr. Pritchard has suffered lost wages and benefits,
emotional distress, and incurred attorney’s fees.

WHEREFORE, Plaintiff prays for relief as more fully set forth below.

COUNT IV
ABUSIVE DISCHARGE

53. Plaintiff hereby incorporates Paragraphs 1 through 28 as though fully restated
herein.

54. Mr. Pritchard was discharged from his employment on February 10, 2020.

55. In Maryland, there exists a strong public policy against terminating employees in
retaliation for complaining of unpaid wages. See Williams v. State Emples. Credit Union, 2018
Md. App. LEXIS 874, at *2 (App. Sep. 18, 2018).

56. Mr. Pritchard was discharged from his employment in retaliation for his
complaint of unpaid wages.

57. As a result of these actions, Mr. Pritchard has suffered lost wages and benefits,
emotional distress, and incurred attorney’s fees.

WHEREFORE, Plaintiff prays for relief as more fully set forth below.

COUNT V
WRONGFUL TERMINATION
Md. Code Ann., Lab. & Empl. § 3-428

58. Plaintiff hereby incorporates Paragraphs 1 through 28 as though fully restated

herein.
Case 8:20-cv-02917-TDC Document 2 Filed 10/09/20 Page 8 of 9

59. Md. Code Ann., Lab. & Empl. § 3-428 prohibits employers from terminating
employees for making a complaint that they have not been paid their due wages.

60. On or about or about February 7, 2020, Mr. Pritchard sent an email to Defendant
expressing concern that he had not received his overtime payment.

61. On or about February 9, 2020, as a direct consequence of his complaint, Mr.
Pritchard was terminated from his position as Maintenance Supervisor.

62. Defendant violated Mr. Pritchard’s rights by terminating his employment for
engaging in a protected activity.

63. Asadirect and proximate result of Defendant’s actions, Mr. Pritchard has
suffered lost wages and benefits, emotional distress, and incurred attorney’s fees.

WHEREFORE, Plaintiff prays for relief as more fully set forth below.

COUNT VI
RETALIATORY DISCHARGE IN VIOLATION OF FAIR LABOR STANDARDS ACT
Fair Labor Standards Act, 29 U.S.C. § 215

64. Mr. Pritchard hereby incorporates Paragraphs 1 through 28 as though fully
restated herein.

65. The Fair Labor Standards Act, codified as 29 U.S.C. § 215 prohibits employers
from terminating employees for making a complaint that they have not been paid their

66. Throughout the duration of his employment, Defendant failed to pay Mr.

Pritchard

67. | Onor about or about February 7, 2020, Mr. Pritchard sent an email to Defendant

expressing concern that he had not received his overtime payment.

68. On or about February 9, 2020, as a direct consequence of his complaint, Mr.

Pritchard was terminated from his position as Maintenance Supervisor.
Case 8:20-cv-02917-TDC Document 2 Filed 10/09/20 Page 9 of 9

69. Defendant violated Mr. Pritchard’s rights by terminating his employment for
engaging in a protected activity.

70. Asadirect and proximate result of Defendant’s actions, Mr. Pritchard has
suffered lost wages and benefits, emotional distress, and incurred attorney’s fees.

WHEREFORE, Plaintiff William K. Pritchard demands judgment against Defendant in
an amount exceeding $75,000.00, plus pre-judgment interest, attorneys’ fees, and court costs,

and any and all other relief this honorable Court deems just and proper.

Respectfully Submitted,

LZ

ames L. Ellison, II, Esq.
Bennett & Ellison, P.C.
2086 Generals Hwy Suite 201,
Annapolis, MD 21401

Tel: (410) 974-6000

Email: jellison@belawpc.com

Counsel for Plaintiff

DEMAND FOR JURY TRIAL

Plaintiff, William K. Pritchard, hereby requests a trial by jury in this matter.

JF

mes L. Ellison, II, Esq.
